STATE OF MINNESOTA

                                 IN SUPREME COURT

                                        A14-0889


In re Petition for Disciplinary Action against
Roland James Theiler, a Minnesota Attorney,
Registration No. 196101.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action and a supplementary petition for disciplinary action

against respondent Roland James Theiler. The Director has also filed an application for

suspension under Rule 12(c)(l), Rules on Lawyers Professional Responsibility, based

upon evidence that respondent cannot be found in the state to respond to these petitions.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that respondent Roland James Theiler is suspended

from the practice of law. Within 1 year from the date of this order, respondent may move

the court for vacation of the order of suspension and for leave to answer the petition for

disciplinary action and the supplementary petition for disciplinary action. If respondent

fails to appear in this matter within 1 year of the date of the filing of this order, the

allegations of the petition for disciplinary action and the supplementary petition for

disciplinary action shall be deemed admitted.
Dated: June 26, 2014

                           BY THE COURT:




                           Associate Justice




                       2